Citation Nr: 0028907	
Decision Date: 11/01/00    Archive Date: 11/09/00

DOCKET NO.  95-27 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel



INTRODUCTION

The veteran served on active duty from November 1951 to 
August 1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1995 rating decision.  The case now 
returns to the Board following completion of development 
pursuant to its October 1997 remand.   


FINDINGS OF FACT

1.  The veteran died in February 1995 of multiorgan failure 
due to hepatic failure due to upper gastrointestinal (UGI) 
bleeding due to chronic renal failure.  

2.  The cause of the veteran's death was not related to 
injury or disease noted during his service.  

3.  At that time of the veteran's death, service connection 
was in effect for herniated nucleus pulposus at L4-L5, 
evaluated as 20 percent disabling, and a shell fragment wound 
scar left leg, evaluated as 10 percent disabling.  

4.  The disability resulting in the veteran's death was not 
caused or worsened by his service-connected disabilities.  

5.  A service-connected disability did not substantially or 
materially contributed to the veteran's death.  



CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137, 1310, 5107, 7104 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 3.312 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, a causal connection must be 
shown.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995);  See Also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

The veteran died in January 1988 of bronchogenic carcinoma 
due to wide-spread metastases.  The United States Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter the Court) has specified that 
where the claim at issue is service connection for the cause 
of death, the first element--competent medical evidence of a 
current disability-will always be met, as the current 
disability is by definition the condition that caused the 
veteran's death.  Ramey v. Brown, 9 Vet. App. 40, 46 (1996).  

At that time of the veteran's death, service connection was 
in effect for a herniated nucleus pulposus at L4-L5, rated 20 
percent disabling, and a shell fragment wound scar left leg, 
rated 10 percent disabling.  The appellant contends that the 
medication used to treat the veteran's service-connected 
disabilities contributed to his death.  

In a June 1995 statement, J. C. Zeik, M.D. offered an opinion 
on behalf of the appellant's claim.  It is noted that the 
veteran was shot in October 1952 and sustained injuries in 
the back that required the use of anti-inflammatory 
medication.  Dr. Zeik stated "I cannot say with certainty 
that the use of anti-inflammatory drugs accelerated or 
contributed to the ultimate development of renal failure, but 
it is possible."  The Court has held that a veteran's claim 
is well grounded where there is competent evidence of current 
seizure disorder, episodes of headaches in service and a 
"possible" link between seizure disorder and the headaches.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1998).  In this case, 
as there is evidence of current disability, treatment for a 
service-connected back disability, and the indication of a 
possible nexus, I find that this is a well-grounded or 
plausible claim for service connection for the cause of the 
veteran's death.  While this evidence is sufficient to 
support a finding of a well-grounded claim, it is not 
sufficient to establish entitlement on the merits.  

At this point in the discussion, it is important to note that 
all appropriate development has been accomplished.  The Board 
remanded the case in October 1997 to obtain additional 
reports of medical treatment and a medical opinion as to 
whether the veteran's service-connected disabilities played 
any role in the circumstances surrounding his death.  The 
Court has held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  In 
the instant case, it appears that all requested development 
has been accomplished.  

A VA physician reviewed the entire record in January 1998.  
It was noted that the veteran had a medical history 
significant for a gunshot wound and a back injury, as well as 
polycystic kidney disease that ultimately required dialysis 
beginning in or about 1980.  The record reflects that 
Dr. Zeik treated the veteran beginning in or about 1986.  The 
VA examiner in 1998 considered Dr. Zeik's statement of a 
possible relationship between the anti-inflammatory 
medication and the cause of the veteran's death.  The 
examiner noted that the primary cause of end-stage renal 
disease was documented to be hypertension and polycystic 
kidneys.  In addition, it was noted that there was no 
evidence in the record that would indicate that the intake of 
anti-inflammatory medications for treatment of service-
connected disabilities was sufficient to aggravate the 
veteran's end-stage renal condition.  However, the examiner 
noted that there was a reference to UGI bleeding as a 
possible contributing factor to death and that anti-
inflammatory drugs are well-known for the risk of producing 
UGI bleeding, and recommended a review of the terminal 
hospital record.  

Terminal hospital reports were obtained.  A November 1994 
report of consultation shows that the veteran was seen by 
gastroenterology department and had laser therapy on his 
stomach.  The veteran returned shortly after this procedure 
with massive GI bleeding and was found to have a severe 
ulceration of the antrum associated with his laser therapy.  

A VA staff physician reviewed all reports and summaries, 
statements, and opinions of record and recorded the following 
opinion in June 1999:  

It is my professional opinion that 
veteran's service-connected conditions 
did not contribute to his death or 
significantly aggravated the non-service 
connected conditions that caused his 
death, i.e., terminal renal and hepatic 
failure.  

The toxic/allergic reaction to Colchicine 
(for acute gouty arthritis due to 
hyperuricemia secondary to chronic renal 
failure) is not believed to have 
significantly altered veteran's terminal 
illness or prognosis[.]

This opinion is credible as it is based on a review of the 
entire clinical record, in contrast to the opinion presented 
by Dr. Zeik, which seems to be more in the nature of 
conjecture.  The June 1999 opinion, read together with the 
1998 VA opinion, clearly demonstrates that the record 
provides no basis for a finding of a relationship between 
treatment for a service-connected condition and the cause of 
the veteran's death.  In view of the foregoing, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for the cause of the 
veteran's death.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals


 

